COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          John W. Carpenter v. Michael Constantelo

Appellate case number:        01-20-00079-CV

Trial court case number:      D-1-FM-18-004337

Trial court:                  200th District Court of Travis County

       Appellant, John W. Carpenter, has filed two motions to extend time to file his brief
by 30 days.1 Appellant’s brief is due 30 days after the later of the date the clerk’s record
was filed or the reporter’s record was filed. TEX. R. APP. P. 38.6(a). The clerk’s record was
filed on January 7, 2020, but the reporter’s record has not yet been filed. The Court notes
that appellant must request in writing that the official reporter prepare the reporter’s record.
TEX. R. APP. P. 34.6(b)(1). Accordingly, because appellant’s brief is not yet due, we
dismiss appellant’s motions as moot.

       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                       Acting individually            Acting for the Court


Date: ____February 4, 2020_____

1
       Both of appellant’s motions are nearly identical. Appellant’s first motion was filed in the
Court of Appeals for the Third District of Texas at Austin, where this appeal originated before the
Texas Supreme Court transferred it to this Court pursuant to its docket-equalization powers. See
TEX. GOV’T CODE ANN. § 73.001; Misc. Docket No. 19-9120 (Tex. Dec. 20, 2019). After this
appeal was transferred to this Court, the Clerk of the Court of Appeals for the Third District of
Texas delivered appellant’s first motion to this Court. Appellant then filed his second motion in
this Court. This order disposes of both motions.